DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,242,523 to Willden in view of US Patent Application Number 2014/0134383 by Hugon.
Regarding claim 1, Willden discloses an apparatus comprising:
A caul plate (cauls 36, 82, 90, 92) for co-curing or co-bonding a first composite part and a second composite part (the abstract discloses “The invention disclosed here is a method for forming and curing an intricate structure of criss-crossing composite stringers and frames that are bonded to a skin panel”), the caul plate comprising:
A body (see end caul 36 in Figure 4) that includes a lower surface to face a top surface of the first composite part (skin 12), a reference edge to locate the second composite part on the first composite part (see recessed area 46, 48, 50 in end caul 36 for stringers 14, 16, 18), and an upper surface that is opposite to the lower surface (see Figure 4),
Wherein the lower surface includes one or more bends to match one or more slopes in the top surface of the first composite part (see bends in caul 36 in Figure 7).
Willden does not disclose wherein the one or more bends correspond with ply changes in the first composite part.  However, this limitation is taught by Hugon.  Hugon discloses a composite panel, and Figure 4 shows a caul plate 420 having bends on the bottom side to correspond with ply changes in patches 102 on skin 101.  It would be obvious to a person having ordinary skill in the art to modify Willden using the teachings from Hugon in order to adapt the caul plates to the shapes of the composite panels that it is positioned over.
Regarding claims 2 (dependent on claim 1) and 17 (dependent on claim 16), Hugon further teaches the first composite part including ply drops that decline the top surface of the first composite part (see slope in patches 102 in Figure 4) in a direction toward a junction between the first composite part and the second composite part (see junction between skin 101, patches 102, and tooling 301), and the one or more bends correspond with the decline in the top surface such that the lower surface of the caul plate remains in contact with the top surface of the first composite part in the direction toward the junction between the first composite part and the second composite part (see caul plate 420).  
Regarding claims 3 (dependent on claim 2) and 18 (dependent on claim 16), Willden discloses the caul plate being made of a rigid material (column 3, lines 14-20 discloses “Bonded to the outer side of such material is a reinforcing material, which is made of a composite material.  The reinforcing material is joined to and arranged relative to the flexible material in a manner so that it stiffens and controls the flexible material, and causes it to maintain the part shape of the stringers as the caul is pressed against each stringer”) to distribute pressure proximate to the junction between the first composite part and the second composite part (this is the known function of caul plates in composite curing).
Regarding claims 4 (dependent on claim 2) and 19 (dependent on claim 16), Hugon further teaches the one or more bends are configured to reduce bow waves proximate to the junction between the first composite part and the second composite part.  Reducing bow waves is an effect of the structure as cited in claim 2, and Hugon teaches such a structure (see rejection of claim 20 above).  
Regarding claim 5 (dependent on claim 1), Willden discloses the first composite part is a skin panel (skin 12), the second composite part is a stringer (stringers 14, 16, 18), and the reference edge locates the stringer with respect to the skin panel (see Figure 4).  
Regarding claim 6 (dependent on claim 1), Hugon does not explicitly disclose one or more bends including steps configured to match ply drop-offs or ply pad-ups in the first composite part.  However, it would have been an obvious matter of design choice to make the different portions of the caul plate of whatever form or shape was desired or expedient in order to better conform to the slopes in the skin. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 7 (dependent on claim 1), Hugon further teaches the one or more bends including a ramp to match a profile of the ply drop-offs or ply pad-ups in the first composite part (see Figure 4).  
Regarding claims 8 (dependent on claim 1) and 20 (dependent on claim 16), Willden and Hugon does not disclose the one or more bends are imparted to the lower surface of the caul plate via an additive manufacturing process.  However, this is a method limitation that does not further limit the structure of the apparatus, and it would be obvious to a person having ordinary skill in the art to manufacture the caul plate using known types of methods such as additive manufacturing.  
Regarding claim 16, Willden discloses an apparatus comprising:
A caul plate (cauls 36, 82, 90, 92) for co-curing a skin panel (skin 12) and a stiffening member (stringers 14, 16, 18), the caul plate comprising:
A body including side members and a base member that fits adjacent to the stiffening member (see end caul 36 in Figure 4);
A lower surface to face a top surface of the skin panel (see Figure 4); and
An upper surface opposite to the lower surface to face a vacuum bag during the co-curing of the skin panel and the stiffening member (see vacuum bag 106 in Figure 14), 
Wherein the lower surface includes one or more bends to match one or more slopes in the top surface of the skin panel (see bends in caul 36 in Figure 7).
Willden does not disclose wherein the one or more bends correspond with ply changes in the first composite part.  However, this limitation is taught by Hugon.  Hugon discloses a composite panel, and Figure 4 shows a caul plate 420 having bends on the bottom side to correspond with ply changes in patches 102 on skin 101.  It would be obvious to a person having ordinary skill in the art to modify Willden using the teachings from Hugon in order to adapt the caul plates to the shapes of the composite panels that it is positioned over.


Claims 9-15 are rejected under 35 USC 103 as being unpatentable over US Patent Number 5,242,523 to Willden in view of US Patent Application Number 2014/0134383 by Hugon and US Patent Application Number 2015/0174844 by Brizon.
Regarding claim 9, Willden discloses a method of using a caul plate to fabricate a first composite part (skin 12) and a second composite part (stringers 14, 16, 18) together, the method comprising:
Positioning the caul plate (36), comprising one or more bends on a lower surface of the caul plate that match one or more slopes in a top surface of the first composite part (see Figure 7), adjacent with the second composite part and on top of the top surface of the first composite part such that the one or more bends are in contact with the one or more slopes (see Figure 4);
Curing the first composite part and the second composite part together with the caul plate in position (column 3, lines 16-21 disclose “The reinforcing material is joined to and arranged relative to the flexible material in a manner so that it stiffens and controls the flexible material, and causes it to maintain the part shape of the stringers as the caul is pressed against each stringer, and while each stringer is subsequently cured”).
Willden does not disclose wherein the one or more bends correspond with ply changes in the first composite part.  However, this limitation is taught by Hugon.  Hugon discloses a composite panel, and Figure 4 shows a caul plate 420 having bends on the bottom side to correspond with ply changes in patches 102 on skin 101.  It would be obvious to a person having ordinary skill in the art to modify Willden using the teachings from Hugon in order to adapt the caul plates to the shapes of the composite panels that it is positioned over.
Willden does not disclose removing the caul plate from the first composite part and the second composite part to produce a finished part.  However, this limitation is taught by Brizon.  Brizon discloses a curing caul, and paragraph 4 discloses “After curing all prepreg plies, the vacuum bag and the flexible caul can be removed thereby providing a cured integrated composite panel and stringer component”.  It would be obvious to a person having ordinary skill in the art to modify Willden using the teachings from Brizon in order to be able to reuse the caul plates.
Regarding claims 10 (dependent on claim 9), 11 (dependent on claim 10), 12 (dependent on claim 10), Hugon further teaches providing the one or more bends to the lower surface of the caul plate that match the one or more slopes in the top surface of the composite part, the providing of the one or more bends to the lower surface includes selecting a shape of the one or more bends based on locations of ply drop-offs in the first composite part or based on locations of ply pad-ups in the first composite part (see figure 4).
Regarding claim 13 (dependent on claim 10), Willden and Hugon do not disclose the providing of the one or more bends to the lower surface includes imparting the one or more bends to the lower surface of the caul plate via an additive manufacturing process.  However, it would be obvious to a person having ordinary skill in the art to modify Willden and Hugon to use additive manufacturing as a well-known way to manufacture parts.  
Regarding claim 14 (dependent on claim 9), Hugon further teaches the first composite part including ply drops that decline the top surface of the first composite part (see slope in patches 102 in Figure 4) in a direction toward a junction between the first composite part and the second composite part (see junction between skin 101, patches 102, and tooling 301), and the one or more bends correspond with the decline in the top surface such that the lower surface of the caul plate remains in contact with the top surface of the first composite part in the direction toward the junction between the first composite part and the second composite part (see caul plate 420).  
Regarding claim 15 (dependent on claim 9), Willden discloses the caul plate being made of a rigid material (column 3, lines 14-20 discloses “Bonded to the outer side of such material is a reinforcing material, which is made of a composite material.  The reinforcing material is joined to and arranged relative to the flexible material in a manner so that it stiffens and controls the flexible material, and causes it to maintain the part shape of the stringers as the caul is pressed against each stringer”) to distribute pressure proximate to the junction between the first composite part and the second composite part (this is the known function of caul plates in composite curing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642